IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                             NOS. PD-0172-13 & PD-0173-13


                           KEVIN C. CALDWELL, Appellant

                                              v.



                                 THE STATE OF TEXAS


         ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                       FROM THE FIFTH COURT OF APPEALS
                                    DALLAS COUNTY


       Per curiam. Keasler and Hervey, JJ., dissent.

                                          ORDER


       The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)

& 9.3(b), because it does not contain a copy of the opinion of the court of appeals and the

original petition is not accompanied by 11 copies.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: June 12, 2013
Do Not Publish
                           „
                                           OFFICIAL BUSINESS
                                           STATE OF TEXAS                                                    HTNEV BOWES
                                           PENALTY FOR
                                                                                         02 1R              $00.384
                                           PRIVATE USE                                5 0006557458           JUN12 2013
                                                                                         MAILED FROM ZIP CODE 78 701
P.O. BOX 12308, CAPITOLSTATION
    AUSTIN, TEXAS 78711
                                                  PD-0172-13&PD-0173-13
                                                  5TH COURT OF APPEALS CLERK
                                                  LISA MATZ
                                                  600 COMMERCE 2ND FLOOR
                                                  DALLAS TX 75202
                                 53 ECIT-S3B   75202     iIImMMM-IiIiMI!-1!*1!!---!!--!!1-!!!!!!--1!!**-!---111^111*